Exhibit 10.1

 

SECURITY AGREEMENT

 

This Agreement ("Agreement") is entered into this 31st day of December 2017
(“Signing Date”) by and between, LCF Salons LLC, a Utah limited liability
company ("LCF") with a mailing address of 1298 South 900 East, Salt Lake City,
UT 84105, and Green Endeavors, Inc., a Utah corporation, Landis Salons Inc., a
Utah corporations, Landis Salons II, Inc., a Utah corporation and Landis
Experience Center LLC, a Utah limited liability company, jointly and severally
(hereinafter jointly referred to as “Green”).

 

WHEREAS, LCF has acquired an ownership interest in Green Endeavors Inc. and
Green Endeavors ownership of Landis Salons Inc., Landis Salons II, Inc. and
Landis Experience Center LLC (“Ownership”) in exchange for payment in the amount
of $100,000 which was used to satisfy that amount of the current debt owed by
Sack Lunch Productions Inc. to TCA Global Credit Master Fund, LP, a Cayman
Islands limited partnership (“TCA”) which was paid in cash and further that TCA
will convey to LCF the secured position in the ownership of Green and its
subsidiaries currently held by TCA and that TCA has released any and all
contingent or guarantor claims that it held against Green in the approximate
amount of $2.4 million and transferred all such claims to LCF.

 

NOW, THEREFORE with the above being incorporated into and made a part hereof for
the mutual consideration set out herein and, the receipt and sufficiency of
which is hereby acknowledged, the parties agree as follows:

 

1.Agreement. Green Endeavors Inc. will agree to pay the sum of $300,000 to LCF
in exchange for LCF obtaining the release of Green and its subsidiaries from any
and obligations that they may have had to TCA as a result of the loans between
TCA and Sack Lunch, the amount of that potential obligation exceeded the amount
of $2.2 million. This $300,000 debt from Green to LCF is subject to the first
security interests assigned by TCA to LCF in the property of Green as set forth
in Exhibit “A” hereto. 

 

2.Termination.  This Agreement may be terminated at any time prior to the
Closing Date: 

 

A.By LCF or Green: 

 

(1)If there shall be any actual or threatened action or proceeding by or before
any court or any other governmental body which shall seek to restrain, prohibit,
or invalidate the transactions contemplated by this Agreement and which, in the
judgment of Green’s Board of Directors or LCF and made in good faith and based
upon the advice of legal counsel, makes it inadvisable to proceed with the
transactions contemplated by this Agreement; or 

 

(2)If the Closing shall have not occurred prior to January 2, 2018, or such
later date as shall have been approved by parties hereto, other than for reasons
set forth herein. 

 

B.By LCF: 

 

(1)If LCF shall fail to comply in any material respect with any of its covenants
or agreements contained in this Agreement or if any of the representation or
warranties of LCF contained herein shall be inaccurate in any material respect;
or 

 

C.By Green: 

--------------------------------------------------------------------------------

(1)If Green shall fail to comply in any material respect with any of its
covenants or agreements contained in this Agreement or if any of the
representation or warranties of Green contained herein shall be inaccurate in
any material respect; 

 

In the event this Agreement is terminated pursuant to this Paragraph, this
Agreement shall be of no further force or effect, no obligation, right, or
liability shall arise hereunder, and each party shall bear its own costs as well
as the legal, accounting, printing, and other costs incurred in connection with
negotiation, preparation and execution of the Agreement and the transactions
herein contemplated.

 

 

3.Representations and Warranties of LCF. LCF hereby represents and warrants that
effective this date and the Closing Date, the representations and warranties
listed below are true and correct: 

 

A.Legal Authority.  LCF has the full legal power and authority to enter into
this Agreement and to carry out the transactions contemplated by this Agreement
and will obtain any necessary consents required to complete the transaction. 

 

B.No Conflict With Other Instruments.  The execution of this Agreement will not
violate or breach any document, instrument, agreement, contract, or commitment
material to the business of LCF to which LCF is a party and has been duly
authorized by all appropriated and necessary action. 

 

4.Representations and Warranties of Green.  Green hereby represents and warrants
that, effective this date and the Closing Date, the representations and
warranties listed below are true and correct. 

 

A.Legal Authority.  Green has the full legal power and authority to enter into
this Agreement and to carry out the transactions contemplated by this
Agreement. 

 

B.No Conflict With Other Instruments.  The execution of this Agreement will not
violate or breach any document, instrument, agreement, contract, or commitment
material to the business of Green to which Green is a party and has been duly
authorized by all appropriated and necessary action. 

 

5.Security. The $300,000 debt and promissory note from Green to LCF shall be
secured by the security interests assigned to LCF by TCA. 

 

6.Closing.   The Closing as herein referred to shall occur upon such date as the
parties hereto may mutually agree upon, but is expected to be on or before
January 2, 2018. 

 

7.Conditions Precedent of Green to Effect Closing.  All obligations of Green
under this Agreement are subject to fulfillment prior to or as of the Closing
Date, of each of the following conditions: 

 

 

A.The representations and warranties by or on behalf of LCF contained in this
Agreement or in any certificate or documents delivered to Green pursuant to the
provisions hereof shall be true in all material respects at and as of the time
of Closing as though such representations and warranties were made at and as of
such time. 

 

B.LCF shall have performed and complied with all covenants, agreements and
conditions required by this Agreement to be performed or complied with by LCF
prior to or at the Closing. 

--------------------------------------------------------------------------------

8.Conditions Precedent of LCF to Effect Closing.  All obligations of LCF under
this Agreement are subject to fulfillment prior to or as of the date of Closing,
of each of the following conditions: 

 

A.The representations and warranties by or on behalf of Green contained in this
Agreement or in any certificate or documents delivered to LCF pursuant to the
provisions hereof shall be true in all material respects at and as of the time
of Closing as though such representations and warranties were made at and as of
such time. 

 

B.Green shall have performed and complied with all covenants, agreements and
conditions required by this Agreement to be performed or complied with by it
prior to or at the Closing. 

 

 

9.Damages and Limit of Liability.  Each party shall be liable, for any material
breach of the representations, warranties, and covenants contained herein which
results in a failure to perform any obligation under this Agreement, only to the
extent of the expenses incurred in connection with such breach or failure to
perform Agreement. 

 

10.Nature and Survival of Representations and Warranties.  All representations,
warranties and covenants made by any party in this Agreement shall survive the
Closing hereunder.  All of the parties hereto are executing and carrying out the
provisions of this Agreement in reliance solely on the representations,
warranties and covenants and agreements contained in this Agreement or at the
Closing of the transactions herein provided for and not upon any investigation
which it might have made or any representations, warranty, agreement, promise,
or information, written or oral, made by the other party or any other person
other than as specifically set forth herein. 

 

11.Default at Closing.   

 

A.By LCF: 

 

(1)Notwithstanding the provisions hereof, if LCF shall fail or refuse to
consummate the transaction described in this Agreement prior to the Closing
Date, such failure or refusal shall constitute a default by LCF and Green at its
option and without prejudice to its rights against such defaulting party, may
either (a) invoke any equitable remedies to enforce performance hereunder
including, without limitation, an action or suit for specific performance, or
(b) terminate all of its obligations hereunder with respect to LCF. 

 

B.By Green. 

 

(1)Notwithstanding the provisions hereof, if Green shall fail or refuse to
consummate the transaction described in this Agreement prior to the Closing
Date, such failure or refusal shall constitute a default by Green and LCF at its
option and without prejudice to its rights against such defaulting party, may
either (a) invoke any equitable remedies to enforce performance hereunder
including, without limitation, an action or suit for specific performance, or
(b) terminate all of its obligations hereunder with respect to LCF. 

 

12.Costs and Expenses.  LCF and Green shall each bear their own costs and
expenses in the proposed exchange and transfer described in this Agreement. 

--------------------------------------------------------------------------------

13.Notices.  Any notice under this Agreement shall be deemed to have been
sufficiently given if sent by registered or certified mail, postage prepaid,
addressed as follows: 

 

   To LCF:LCF Salons LLCTo Green: Green Endeavors, Inc. 

1298 South 900 East        59 West 100 South 

Salt Lake City, UT 84105Second Floor 

Salt Lake City, UT 84101 

Telephone:  Telephone: (801) 575-8073  

Email:Email: 

 

14.Miscellaneous. 

 

A.Further Assurances.  At any time and from time to time, after the effective
date, each party will execute such additional instruments and take such action
as may be reasonably requested by the other party to confirm or perfect title to
any property transferred hereunder or otherwise to carry out the intent and
purposes of this Agreement. 

 

B.Waiver.  Any failure on the part of any party hereto to comply with any of its
obligations, agreements, or conditions hereunder may be waived in writing by the
party to whom such compliance is owed. 

 

 

C.Headings.  The section and subsection headings in this Agreement are inserted
for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement. 

 

D.Counterparts.  This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. 

 

E.Governing Law.  This Agreement was negotiated and is being contracted for in
the State of Utah, and shall be governed by the laws of the State of Utah,
notwithstanding any conflict-of-law provision to the contrary.  

 

F.Binding Effect.  This Agreement shall be binding upon the parties hereto and
inure to the benefit of the parties their respective heirs, administrators,
executors, successors, and assigns. 

 

G.Entire Agreement.  The Agreement contains the entire agreement between the
parties hereto and supersedes any and all prior agreements, arrangements or
understandings between the parties relating to the subject matter hereof.  No
oral understandings, statements, promises or inducements contrary to the terms
of this Agreement exist.  No representations, warranties covenants, or
conditions express or implied, other than as set forth here, have been made by
any party. 

 

H.Severability.  If any part of this Agreement is deemed to be unenforceable the
balance of the Agreement shall remain in full force and effect. 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement the day and year
first above written.

 

LCF SALONS LLC 

 

 

By:  /s/ Logan C. Fast

Office:  Member/Manager

Printed Name:  Logan C. Fast

 

 

Green Endeavors Inc.Landis Salons, Inc. 

 

/s/ Richard Surber/s/ Richard Surber 

By: Richard Surber, PresidentBy: Richard Surber, President 

 

Landis Salons II, Inc.Landis Experience Center, LLC 

 

/s/ Richard Surber/s/ Richard Surber 

By:  Richard Surber, PresidentBy: Richard Surber, Manager 

--------------------------------------------------------------------------------

EXHIBIT “A” SECURITY FOR OBLIGATIONS:

 

Security for Obligations.  As security for the payment and performance of the
Obligations, each of Green Endeavors, Inc., Landis Salons Inc., Landis Salons
II, Inc. and Landis Experience Center LLC, (collectively hereinafter “Debtor”)
Debtor does hereby pledge, assign, transfer, deliver and grant to LCF Salons
LLC, (hereinafter “Secured Party”), for its own benefit and as agent for its
Affiliates, a continuing and unconditional first priority security interest in
and to any and all property of each such Debtor, of any kind or description,
tangible or intangible, wheresoever located and whether now existing or
hereafter arising or acquired, including the following (all of which property
for each Debtor, along with the products and proceeds therefrom, are
individually and collectively referred to as the “Collateral”):

(a)all property of, or for the account of, each Debtor now or hereafter coming
into the possession, control or custody of, or in transit to, Secured Party or
any agent or bailee for Secured Party or any parent, affiliate or subsidiary of
Secured Party or any participant with Secured Party in the Obligations (whether
for safekeeping, deposit, collection, custody, pledge, transmission or
otherwise), including all cash, earnings, dividends, interest, or other rights
in connection therewith and the products and proceeds therefrom, including the
proceeds of insurance thereon; and 

(b)the additional property of each Debtor, whether now existing or hereafter
arising or acquired, and wherever now or hereafter located, together with all
additions and accessions thereto, substitutions, betterments and replacements
therefor, products and proceeds therefrom, and all of each Debtor’s books and
records and recorded data relating thereto (regardless of the medium of
recording or storage), together with all of each Debtor's right, title and
interest in and to all computer software required to utilize, create, maintain
and process any such records or data on electronic media, identified and set
forth as follows: 

(i)All Accounts and all goods whose sale, lease or other disposition by each
Debtor has given rise to Accounts and have been returned to, or repossessed or
stopped in transit by, each Debtor, or rejected or refused by any Customer; 

(ii)All Inventory, including raw materials, work-in-process and finished goods; 

(iii)All goods (other than Inventory), including embedded software, equipment,
vehicles, furniture and Fixtures; 

(iv)All Software and computer programs; 

(v)All Securities, Investment Property, Financial Assets and Deposit Accounts,
specifically including the Lock Box Account, and all funds at any time deposited
therewith, and all funds and amounts reserved or held back by any Payment
Processing Companies; 

(vi)All As-Extracted Collateral, Commodity Accounts, Commodity Contracts, and
Farm Products; 

(vii)All Chattel Paper, Electronic Chattel Paper, Instruments, Documents, Letter
of Credit Rights, all proceeds of letters of credit, Health-Care-Insurance
Receivables,  

--------------------------------------------------------------------------------

Supporting Obligations, notes secured by real estate, Commercial Tort Claims and
General Intangibles, including Payment Intangibles; and

(viii)All real estate property owned by each Debtor and the interest of each
Debtor in fixtures related to such real property; 

(ix)All Proceeds (whether Cash Proceeds or Non-cash Proceeds) of the foregoing
property, including all insurance policies and proceeds of insurance payable by
reason of loss or damage to the foregoing property, including unearned premiums,
and of eminent domain or condemnation awards. 